Exhibit 99 INFORMATION . For Immediate Release July 17, 2008 Contact: 513.271.3700 John A. Kraeutler, CEO Melissa A. Lueke, CFO MERIDIAN BIOSCIENCE REPORTS RECORD OPERATING RESULTS, DECLARES REGULAR CASH DIVIDEND, REAFFIRMS FISCAL 2008 GUIDANCE, AND COMMENTS ON FISCAL 2009 OUTLOOK Meridian Bioscience, Inc., Cincinnati, Ohio (NASDAQ: VIVO) today: · reported record third quarter and nine-month salesof $33.1 million and $103.2 million, respectively, increases of 11% and 14% over the same periods of the prior fiscal year; · reported record third quarter and nine-month operating income of $11.0 million and $32.9 million, respectively,increases of 16% and 25% over the same periods of the prior fiscal year; · reported record third quarter earnings and diluted earnings per share of $7.8 million and $0.19, respectively, increases of 22% and 19% compared with the same periods of the prior fiscal year on a NON-GAAP basis. (These increases exclude a tax benefit of $2.4 million in fiscal 2007, or $0.06 per diluted share, which is discussed below.); · reported record nine-month earnings and diluted earnings per share of $22.5 million and $0.55, respectively, increases of 26% and 25% compared with the same periods of the prior fiscal year on a NON-GAAP basis.(These increases exclude a tax benefit of $2.4 million in fiscal 2007, or $0.06 per diluted share, which is discussed below.); · declared the regular quarterly cash dividend of $0.14 per share (indicated annual rate of $0.56 per share), 27% higher than the regular quarterly rate of fiscal 2007; · reaffirmed its guidance of net sales between $140 million and $142 million and per share-diluted earnings between $0.72 and $0.75 for the fiscal year ending September 30, 2008; and · expects continued double-digit sales and earnings growth for fiscal 2009, initial guidance to be provided by mid-August. FINANCIAL HIGHLIGHTS In Thousands, Except per Share Data Three Months June 30, Nine Months June 30, 2008 2007 Change 2008 2007 Change Net sales $ 33,068 $ 29,763 11% $ 103,164 $ 90,577 14% Operating income 10,999 9,488 16% 32,930 26,395 25% NON-GAAP net earnings and diluted earnings per share excluding tax benefit - Net earnings $ 7,763 $ 6,389 22% $ 22,518 $ 17,852 26% Diluted earnings per share $ 0.19 $ 0.16 19% $ 0.55 $ 0.44 25% Net earnings – U.S. GAAP 7,763 8,814 -12% 22,518 20,277 11% Diluted earnings per share – U.S. GAAP $ 0.19 $ 0.22 -14% $ 0.55 $ 0.50 10% Cash and short-term investments $ 47,050 $ 46,006 Working capital 79,921 72,966 Long-term debt obligations - - Shareholders’ equity 124,374 108,384 Total assets 141,230 125,239 THIRD QUARTER AND NINE-MONTH RESULTS Third quarter and nine-month results for fiscal 2007 include the effects of a tax benefit in the amount of $2.4 million, or $0.06 per diluted share, related to an adjustment to tax reserves that was recorded upon expiration of the statute of limitations on certain income tax returns. Net sales for the third fiscal quarter ended June 30, 2008, were $33,068,000 as compared to $29,763,000 for the same period of the prior fiscal year, an increase of 11%.Net earnings for the third quarter of fiscal 2008 were $7,763,000, or $0.19 per diluted share, increases of 22% and 19%, respectively, over the corresponding periods of fiscal 2007, excluding the tax benefit mentioned above.Diluted common shares outstanding for the third quarter of fiscal 2008 and 2007 were 41,050,000 and 40,720,000, respectively, an increase of 1% due primarily to stock option exercises. Net sales for the nine months ended June 30, 2008, were $103,164,000 as compared to $90,577,000 for the same period of the prior fiscal year, an increase of 14%.Net earnings for the nine months ended June 30, 2008, were $22,518,000, or $0.55 per diluted share, increases of 26% and 25%, respectively, over the corresponding periods of fiscal 2007, excluding the tax benefit mentioned above.Diluted common shares outstanding for the first nine months of fiscal 2008 and 2007 were 41,018,000 and 40,430,000, respectively, an increase of 1% due primarily to stock option exercises. CASH DIVIDEND MATTERS The Board of Directors declared the regular quarterly cash dividend of $0.14 per share for the third quarter ended June 30, 2008.The record date is July 30, 2008 and the dividend is payable August 7, 2008. The annual indicated cash dividend rate for fiscal 2008 is $0.56 per share, an increase of 27% over the fiscal 2007 rate of $0.44 per share.Meridian has increased its regular cash dividend rate seventeen times since it established a regular dividend eighteen years ago. Guided by the Company’s policy of setting a payout ratio of between 75% and 85% of each fiscal year’s expected net earnings, the actual declaration and amount of dividends will be determined by the Board of Directors in its discretion based upon its evaluation of earnings, cash flow requirements and future business developments, including acquisitions. FISCAL 2008 GUIDANCE REAFFIRMED For the fiscal year ending September 30, 2008, management expects net sales to be in the range of $140 million to $142 million and per share diluted earnings to be between $0.72 and $0.75. FINANCIAL CONDITION The Company’s financial condition is sound. At June 30, 2008, current assets were $94 million compared to current liabilities of $14 million thereby producing working capital of $79.9 million and a current ratio of 6.6. Cash and short-term investments on hand were $47 million. The Company had 100% borrowing capacity under its $30,000,000 commercial bank credit facility. The Company has no long-term debt obligations. UNAUDITED OPERATING RESULTS In Thousands, Except per Share Data The following table sets forth the unaudited comparative operating results of
